AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                              Return
Case No.:                                    Date and time warrant executed:               Copy of warrant and inventory left with:
            1'-1)").,1 -L.J-(    r              T/I~~I        to! li4tf1                     ( £JIll    0 lIJ~ktl
                                                                                                                 ,
Inventory made in the presence of:
                                  Jo'iUJ. 1.,.1-"
Inventory of the property taken and name of any person(s) seized:

-8/f(ci      ~4'ltf(r            tower, D{sKtop siN Gc;.Ir-f)315"Pf?,q31
, i3(fu.K     Jw< 1-<>1'    +<:Wu'    5/A)   f 1/4;6~t q t 1i!J ¢ttJb
- eh -ItrfIA \    H(i~d rtl/~
- f~:4Jk ~tl;'L!

- M,-':, ttlllA~S            t(&A~Lr3Y




                                                                           Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:         :;/~   J../J,. I
                                                                                                   Executing officer's signature
